Citation Nr: 0926444	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  06-23 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for peripheral neuropathy of the right lower extremity for 
the period from March 29, 2004 to September 20, 2006.   
 
2.  Entitlement to an initial rating higher than 20 percent 
for peripheral neuropathy of the right lower extremity for 
the period since September 21, 2006.   
 
3.  Entitlement to an initial rating higher than 10 percent 
for peripheral neuropathy of the left lower extremity for the 
period from March 29, 2004 to September 20, 2006.   
 
4.  Entitlement to an initial rating higher than 20 percent 
for peripheral neuropathy of the left lower extremity for the 
period since September 21, 2006.



REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in pertinent part, granted 
service connection and a 10 percent rating for peripheral 
neuropathy of the right lower extremity, effective March 29, 
2004, and granted service connection and a 10 percent rating 
for peripheral neuropathy of the left lower extremity, 
effective March 29, 2004.  

By way of an October 2006 decision, the RO increased the 
ratings for the Veteran's service-connected peripheral 
neuropathy of the right lower extremity and left lower 
extremity from 10 percent to 20 percent, both effective 
September 21, 2006.  Since those grants of higher ratings do 
not represent a total grant of benefits sought on appeal, the 
claims for increase remain before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).  In June 2008 and January 2009, the 
Board remanded this appeal for further development.  




FINDINGS OF FACT

1.  For the period from March 29, 2004 to September 20, 2006, 
the Veteran's peripheral neuropathy of the right lower 
extremity was manifested by no more than mild incomplete 
paralysis of the sciatic nerve.  

2.  For the period since September 21, 2006, the Veteran's 
peripheral neuropathy of the right lower extremity is 
manifested by moderately severe incomplete paralysis of the 
sciatic nerve.  

3.  For the period from March 29, 2004 to September 20, 2006, 
the Veteran's peripheral neuropathy of the left lower 
extremity was manifested by no more than mild incomplete 
paralysis of the sciatic nerve.  

4.  For the period since September 21, 2006, the Veteran's 
peripheral neuropathy of the left lower extremity is 
manifested by moderately severe incomplete paralysis of the 
sciatic nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for peripheral neuropathy of the right lower 
extremity for the period from March 29, 2004 to September 20, 
2006, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2008).  

2.  The criteria for an initial 40 percent rating for 
peripheral neuropathy of the right lower extremity for the 
period since September 21, 2006, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2008).  

3.  The criteria for an initial rating in excess of 10 
percent for peripheral neuropathy of the left lower extremity 
for the period from March 29, 2004 to September 20, 2006, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2008).  

4.  The criteria for an initial 40 percent rating for 
peripheral neuropathy of the left lower extremity for the 
period since September 21, 2006, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the Veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

The notice requirements of the VCAA require VA to notify the 
Veteran of what information or evidence is necessary to 
substantiate the claim, including what subset of the 
necessary information or evidence, if any, the claimant is to 
provide and what subset of the necessary information or 
evidence the VA will attempt to obtain.  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the Veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

Recently, the United States Court of Appeals for Veterans 
Claims (Court) held in Vazquez-Flores v. Peak, 22 Vet. App. 
37 (2008), that for a claim for increased compensation, 
section § 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flore, supra.  Further, under Vazquez, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  Additionally, the claimant must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, in an April 2004 letter, the RO provided notice 
to the Veteran regarding what information and evidence is 
needed to substantiate the claim for service connection for 
diabetes mellitus, and in an August 2005 letter, the RO 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate the claims for higher 
ratings for peripheral neuropathy of the right lower 
extremity and peripheral neuropathy of the left lower 
extremity, as well as what information and evidence must be 
submitted by the Veteran, what information and evidence will 
be obtained by VA, and the need for the Veteran to advise VA 
of or submit any further evidence in his possession that 
pertains to the claim.  A letter apparently sent in November 
2006 also advised the Veteran of how disability evaluations 
and effective dates are assigned, and the type of evidence 
which impacts those determinations.  The case was last 
readjudicated in March 2009.  

Additionally, the Board notes that this appeal arises from 
the Veteran's disagreement with the initial rating assigned 
following the grant of service connection.  Courts have held 
that once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet.App. 112 (2007).  Therefore, a remand for 
additional notification would serve no useful purpose.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file include: the 
Veteran's service treatment records; post-service private and 
VA treatment records; and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified of and made 
aware of the evidence needed to substantiate these claims, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the Veteran.  
As such, there is no indication that there is any prejudice 
to the Veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, supra; Dingess, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes the following:  his contentions; 
service treatment records; post-service private and VA 
treatment records; and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  The 
Board interprets reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability.  See 38 C.F.R. § 4.2.  
Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3.  
Where there is a question as to which of two evaluations 
apply, the higher of the two will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  38 C.F.R. § 4.7. The Board will 
evaluate functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity.  See 38 C.F.R. § 4.10.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  A recent decision of the Court has held that in 
determining the present level of disability for any increased 
evaluation claim, the Board must consider the application of 
staged ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  In Fenderson v. West, 12 
Vet.App. 119 (1999), it was held that the rule from Francisco 
does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, from the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. § 4.124a, disability from neurological disorders is 
rated from 10 to 100 percent in proportion to the impairment 
of motor, sensory, or mental function.  With partial loss of 
use of one or more extremities from neurological lesions, 
rating is to be by comparison with mild, moderate, severe, or 
complete paralysis of the peripheral nerves.  The term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type of picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
Note:  Combined nerve injuries should be rated by reference 
to the major involvement, or if sufficient in extent, 
consider radicular group ratings.  

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.  

The RO has rated the Veteran's peripheral neuropathy of the 
right lower extremity and peripheral neuropathy of the left 
lower extremity under Diagnostic Code 8520.  Diagnostic Code 
8520 provides the rating criteria for paralysis of the 
sciatic nerve, and therefore neuritis and neuralgia of that 
nerve.  Complete paralysis of the sciatic nerve, which is 
rated as 80 percent disabling, contemplates foot dangling and 
dropping, no active movement possible of muscles below the 
knee, and flexion of the knee weakened or (very rarely) lost.  
Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively.  A 60 
percent rating is warranted for severe incomplete paralysis 
with marked muscle atrophy. 38 C.F.R. § 4.124a, Diagnostic 
Code 8520.  Diagnostic Code 8620 refers to neuritis of the 
sciatic nerve, and DC 8720 refers to neuralgia of the sciatic 
nerve.  Those disabilities are rated using the same criteria.  

An August 2005 RO decision granted service connection and a 
10 percent rating for peripheral neuropathy of the right 
lower extremity, effective March 29, 2004, and granted 
service connection and a 10 percent rating for peripheral 
neuropathy of the left lower extremity, effective March 29, 
2004.  An October 2006 RO decision increased the ratings for 
the Veteran's service-connected peripheral neuropathy of the 
right lower extremity and left lower extremity from 10 
percent to 20 percent, both effective September 21, 2006.  

Thus, the Board must consider whether the Veteran is entitled 
to a rating in excess of 10 percent for peripheral neuropathy 
of the right lower extremity and for peripheral neuropathy of 
the left lower extremity for the period from March 29, 2004 
to September 20, 2006, and a rating in excess of 20 percent 
for the period since September 21, 2006.  




I.  From March 29, 2004 to September 20, 2006.  

Private and VA treatment records dated from February 2003 to 
June 2005 show that the Veteran was treated for multiple 
disorders including diabetes mellitus.  

A July 2005 VA diabetes mellitus examination report noted 
that the Veteran had symptoms of peripheral vascular disease 
in the lower extremities and that he had edema.  The examiner 
stated that the Veteran had no neurovascular symptoms.  The 
examiner reported that the Veteran did have symptoms of loss 
of sensation.  The examiner indicated that the Veteran had a 
loss of vibratory sense in the left lower extremity.  As to 
the Veteran's right lower extremity, the examiner reported 
that the examination was not normal.  The examiner stated 
that the Veteran had no ulcers, calf tenderness, cyanosis, 
clubbing, or stasis dermatitis.  The examiner related that 
the Veteran did have edema that was relieved by elevation of 
the extremity.  The examiner reported that there were no 
trophic changes, varicose veins, or gangrene.  The examiner 
indicated that the Veteran's dorsalis pedis pulse and his 
posterior pedis pulse were normal.  As to the Veteran's left 
lower extremity, the examiner also reported that the 
examination was not normal.  The examiner stated that the 
Veteran had edema of the left lower extremity and that it was 
relieved by elevation of the extremity.  The examiner 
reported that the Veteran did not have ulcers, calf 
tenderness, cyanosis, clubbing stasis dermatitis, trophic 
changes, varicose veins, or gangrene in the left lower 
extremity.  It was noted that the dorsalis pedis pulse and 
the posterior tibial pulse of the left lower extremity were 
normal.  

The examiner indicated that the Veteran did not have motor 
loss in the lower extremities.  The examiner reported that 
the Veteran did have sensory loss and that he was unable to 
sense vibration in the bilateral lower extremities.  The 
Babinski's sign and Romberg sign were negative.  Deep tendon 
reflexes on both the right side and the left side were 1+ for 
the triceps, biceps, brachioradialis, and knee jerk.  The 
Veteran's ankle jerk was 0, bilaterally.  As to diagnoses, 
the examiner reported that the Veteran did have neurologic 
disease.  The examiner commented that the Veteran had a 
history of diabetes since 1990 and that it was controlled 
with multiple medications.  The examiner indicated that the 
Veteran had decreased vibratory sensation in the bilateral 
lower extremities.  It was noted that the Veteran also was 
experiencing pedal edema which may have been due to a 
combination of hypertension as well as nephrosclerosis.  As 
to a conclusion, the examiner remarked that the Veteran had 
type 2 diabetes mellitus which he was attempting to control 
with medications as well as diet and exercise.  

VA treatment records dated from January 2006 to September 
2006 refer to continued treatment.  

For example, March 2006 and September 2006 VA treatment 
entries related diagnoses including diabetes mellitus, type 
2, controlled and diabetic neuropathy, started on Lyrica, 
foot care reviewed.  

The Board notes that the medical evidence as a whole 
demonstrates that the Veteran's service-connected peripheral 
neuropathy of the right lower extremity and his peripheral 
neuropathy of the left lower extremity are no more than 10 
percent disabling, respectively, under Diagnostic Code 8520 
for the period from March 29, 2004 to September 20 2006.  The 
July 2005 VA diabetes mellitus examination report noted that 
the Veteran did have symptoms of loss of sensation.  The 
examiner stated that the Veteran had sensory loss and that he 
was unable to sense vibration in the bilateral lower 
extremities.  As to diagnoses, the examiner commented that 
the Veteran had decreased vibratory sensation in the 
bilateral lower extremities.  The July 2005 VA diabetes 
mellitus examination report shows that the Veteran's 
peripheral neuropathy of the right lower extremity and left 
lower extremity are primarily sensory in nature and 
compatible with incomplete paralysis of the sciatic nerve 
that is mild in degree for the period from March 29, 2004 to 
September 20, 2006.  The evidence fails to indicate that the 
Veteran has moderate incomplete paralysis of the sciatic 
nerve of the right lower extremity and left lower extremity 
as required for 20 percent ratings, respectively, under 
Diagnostic Code 8520 for the period from March 29, 2004 to 
September 20, 2006.  

The Board has also considered rating the Veteran's service-
connected peripheral neuropathy of the right lower extremity 
and peripheral neuropathy of the left lower extremity under a 
different Diagnostic Code, but finds none that may be 
assigned on the facts of record or which would avail the 
Veteran of a higher disability rating for the period from 
March 29, 2004 to September 20, 2006.  There is no specific 
objective medical evidence of:  moderate incomplete paralysis 
of the external popliteal nerve (Diagnostic Code 8521); 
severe incomplete paralysis of the musculocutanous nerve 
(Diagnostic Code 8522); severe incomplete paralysis of the 
anterior tibial nerve (Diagnostic Code 8523); moderate 
incomplete paralysis of the internal popliteal nerve 
(Diagnostic Code 8524); severe incomplete paralysis of the 
posterior tibial nerve (Diagnostic Code 8525); or moderate 
incomplete paralysis of the anterior crural nerve (Diagnostic 
Code 8526) as required for higher 20 percent ratings for 
peripheral neuropathy of the right lower extremity and left 
lower extremity, respectively, under those diagnostic codes 
for the period from March 29, 2004 to September 20, 2006.  38 
C.F.R. § 4.124a.  Additionally, the Board notes that the RO 
has rated the Veteran's peripheral neuropathy of the right 
lower extremity and left lower extremity under Diagnostic 
Code 8520 as the major involvement for any combined nerve 
injuries.  38 C.F.R. § 4.124a.  Consequently, the Board 
points out that separate ratings under each of these 
Diagnostic Codes would entail compensating the veteran twice 
for the same symptoms.  See 38 C.F.R. § 4.14 (pertaining to 
pyramiding).  

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson, 
supra.  However, staged ratings are not indicated for the 
period from May 29, 2004 to September 20, 2006, as the Board 
finds that the Veteran's peripheral neuropathy of the right 
lower extremity and peripheral neuropathy of the left lower 
extremity have both continuously been 10 percent disabling 
for that period.  

As the preponderance of the evidence is against the claim for 
a rating in excess of 10 percent for peripheral neuropathy of 
the right lower extremity, for the period from March 29, 2004 
to September 20, 2006, and the claim for a rating in excess 
of 10 percent for peripheral neuropathy of the left lower 
extremity, for the period from March 29, 2004 to September 
20, 2006, respectively, the benefit-of-the-doubt rule does 
not apply, and the claims must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

II.  Since September 21, 2006.  

A September 21, 2006 VA neurological examination report noted 
that the Veteran had a history of type 2 diabetes mellitus.  
The Veteran stated that the onset of his diabetes mellitus 
was about twenty years earlier and that his blood sugars had 
fluctuated.  He reported that his blood sugars had not been 
under good control over the years.  The Veteran indicated 
that he had suffered from peripheral neuropathy symptoms for 
the past year and that they had continued to get worse.  He 
complained of numbness, tingling, and pain primarily from the 
bilateral knees on down, including to his feet.  He stated 
that the pain could be sharp and throbbing in nature.  The 
Veteran reported that his symptoms bothered him constantly on 
a daily basis.  He stated that the severity was a 6 out of 10 
and that there were no particularly aggravating or 
alleviating factors.  It was noted that the Veteran was 
treated by a podiatrist.  The Veteran indicated that he used 
a cream at nighttime with boots, which provided him some 
relief from the foot symptoms.  The Veteran related that the 
podiatrist had also been giving him foot injections that 
contained three different substances, including vitamins.  He 
denied that he had any side effects from his cream or his 
injections and stated that they both give him temporary 
relief.  

The examiner reported that the Veteran was independent with 
walking and activities of daily living and that he worked 
part-time doing light duty cleanup (lawn care).  It was noted 
that the Veteran complained of difficulty with prolonged 
standing and with walking due to neuropathy.  The Veteran 
stated that his standing tolerance was three hours and that, 
as to walking tolerance, eh would walk at least two blocks or 
for twenty minutes.  

The examiner reported that the Veteran's gait was non-
antalgic and that he used no assistive device.  The examiner 
indicated that inspection of the Veteran's lower extremities 
showed no edema and that the skin was intact.  The examiner 
reported that the dorsal pedis pulses were 2+, bilaterally, 
and that motor strength testing was 5/5 in the Veteran's 
lower extremities, bilaterally.  It was noted that muscle 
strength was 1+ over the bilateral patellas and was non-
obtainable over the bilateral Achilles.  The examiner 
indicated that the Veteran had decreased sensation to sharp 
and light touch from the bilateral mid-calf region down to 
his feet.  The examiner stated that the Veteran also had 
decreased vibration sensation, bilaterally, involving the 
feet and ankles.  The diagnoses were peripheral neuropathy 
involving the bilateral lower extremities and type 2 diabetes 
mellitus.  

VA treatment records dated from March 2007 to April 2008 
reflect that the Veteran was treated for numerous disorders.  

A July 2008 VA neurological examination report noted that the 
Veteran had a history of diabetes and that he had neuropathy 
involving the lower extremities.  The Veteran reported that 
he had a burning sensation in the backs of both legs and into 
the soles of both feet.  He stated that he could walk about 
100 to 150 feet at a stretch.  It was noted that the Veteran 
did not use a cane, crutch, of foot brace.  The Veteran 
indicated that he was gainfully employed and that he worked 
as a truck driver.  

The examiner reported that the examination revealed that in 
the common peroneal nerve distribution, the Veteran had 
weakness of the tibialis anterior muscle.  The examiner 
stated that the peroneus longus and peroneus brevis were 
weakened at 4+/5.  The examiner indicated that in the 
Veteran's posterior tibial nerve distribution, he had 
diminished sensation in the soles and dorsa of both feet that 
was complete.  It was noted that the Veteran also had 
diminished sensation in a stocking distribution.  The 
examiner reported that in the saphenous nerve distribution 
and the sural nerve distribution, the Veteran had complete 
loss of sensation.  The examiner related that there was no 
fanning of the Veteran's toes and no evidence of drop foot.  
The impression was severe saphenous neuropathy; severe sural 
neuropathy; moderate degree of external popliteal never 
neuropathy of both legs; and moderate degree of posterior 
tibial nerve neuropathy of both lower extremities.  

In a March 2009 addendum to the July 2008 VA neurological 
examination report, the examiner indicated that the Veteran 
had neuropathy or incomplete paralysis of the nerves 
described in the previous July 2008 examination.  The 
examiner indicated that the Veteran had complete loss of 
sensation of the saphenous nerve distribution and complete 
loss of sensation of the sural nerve distribution, 
bilaterally.  The examiner reported that the Veteran had a 
moderate degree of weakness involving the popliteal nerve 
distribution of both legs, bilaterally.  It was noted that 
the Veteran also had a moderate degree of weakness involving 
the posterior tibial nerve of both lower extremities.  The 
examiner related that the Veteran's neuritis/paralysis was 
incomplete in the posterior tibial and external popliteal 
nerve.  The examiner stated that the Veteran had loss of 
sensation over the dorsum of the foot.  The examiner reported 
that there was no evidence of foot drop and that there was no 
muscle atrophy.  The examiner stated that the Veteran had 
constant pain below the knee that was moderate in severity.  
The examiner indicated that the Veteran's feet did not dangle 
and that dorsiflexion and plantar flexion were intact at 5/5.  
It was noted that the Veteran had weakness of eversions of 
the feet at 4+/5 and that he had diminished sensation in a 
stocking distribution of both lower extremities.  The 
examiner reported that there was no paralysis of the muscle 
of the soles of the Veteran's feet, but that there was 
anesthesia of the entire dorsum of the feet as well as the 
toes.  The examiner commented that the Veteran clearly had 
diabetic polyneuropathy and that his diagnosis remained 
unchanged ever after reviewing the claims file.  

The medical evidence supports a 40 percent rating for the 
Veteran's peripheral neuropathy of the right lower extremity 
and his peripheral neuropathy of the left lower extremity, 
respectively, under Diagnostic Code 8520 for the period since 
September 21, 2006.  The September 21, 2006 VA neurological 
examination report indicated that the Veteran's dorsal pedis 
pulses were 2+, bilaterally, and that motor strength testing 
was 5/5 in the Veteran's lower extremities, bilaterally.  It 
was noted that muscle strength was 1+ over the bilateral 
patellas and was non-obtainable over the bilateral Achilles.  
The examiner indicated that the Veteran had decreased 
sensation to sharp and light touch from the bilateral mid-
calf region down to his feet.  The examiner stated that the 
Veteran also had decreased vibration sensation, bilaterally, 
involving the feet and ankles.  The Board notes that the July 
2008 VA neurological examination report related further 
symptomatology.  At that examination, the examiner reported 
that in the Veteran's common peroneal nerve distribution, he 
had weakness of the tibialis anterior muscle.  The examiner 
stated that the peroneus longus and peroneus brevis were 
weakened at 4+/5.  The examiner indicated that in the 
Veteran's posterior tibial nerve distribution, he had 
diminished sensation in the soles and dorsa of both feet that 
was complete.  The examiner reported that in the saphenous 
nerve distribution and the sural nerve distribution, the 
Veteran had complete loss of sensation.  The examiner related 
that there was no fanning of the Veteran's toes and no 
evidence of drop foot.  The impression was severe saphenous 
neuropathy; severe sural neuropathy; moderate degree of 
external popliteal never neuropathy of both legs; and 
moderate degree of posterior tibial nerve neuropathy of both 
lower extremities.  

Additionally, in a March 2009 addendum to the July 2008 VA 
neurological examination report, the examiner indicated that 
the Veteran had neuropathy or incomplete paralysis of the 
nerves described in the previous July 2008 examination.  The 
examiner stated that the Veteran had complete loss of 
sensation of the saphenous nerve distribution and the sural 
nerve distribution, bilaterally.  The examiner reported that 
the Veteran had a moderate degree of weakness involving the 
popliteal nerve and the posterior tibial nerve distributions 
of both legs, bilaterally.  The examiner related that the 
Veteran's neuritis/paralysis was incomplete in the posterior 
tibial and external popliteal nerves.  The examiner stated 
that the Veteran had loss of sensation over the dorsum of the 
foot.  The examiner reported that there was no evidence of 
foot drop and that there was no muscle atrophy.  The examiner 
indicated that the Veteran's feet did not dangle and that 
dorsiflexion and plantar flexion were intact at 5/5.  It was 
noted that the Veteran had weakness of eversions of the feet 
at 4+/5 and that he had diminished sensation in a stocking 
distribution of both lower extremities.  The examiner 
reported that there was no paralysis of the muscle of the 
soles of the Veteran's feet, but that there was anesthesia of 
the entire dorsum of the feet as well as the toes.  The Board 
observes that the September 21, 2006 and July 2008 VA 
neurological examination reports, as well as the March 2009 
addendum, indicate that the Veteran has moderately severe 
incomplete paralysis of the sciatic nerve of the right lower 
extremity and the left lower extremity as required for 40 
percent ratings, respectively, under Diagnostic Code 8520, 
for the period since September 21, 2006.  

The Board notes that the evidence clearly does not show that 
the Veteran has severe incomplete paralysis of the sciatic 
nerve with marked muscle atrophy as required for higher 60 
percent ratings under Diagnostic Code 8520 for the Veteran's 
peripheral neuropathy of the right lower extremity and left 
lower extremity, respectively, for the period since September 
21, 2006.  In the March 2009 addendum to the July 2008 VA 
neurological examination report, the examiner specifically 
noted that there was no muscle atrophy.  

The Board observes that the July 2008 VA neurological 
examination report and the March 2009 addendum refer to other 
nerves in describing the Veteran's peripheral neuropathy of 
the right and left lower extremities.  The examiner referred 
to the Veteran's saphenous nerve, sural nerve, popliteal 
nerve and posterior tibial nerve.  The Board has considered 
rating the Veteran's service-connected peripheral neuropathy 
of the right lower extremity and peripheral neuropathy of the 
left lower extremity under a different Diagnostic Code, but 
finds none that may avail the Veteran of higher disability 
ratings for the period since September 21, 2006.  The Board 
notes that the Veteran is not entitled to a higher rating 
than 40 percent under Diagnostic Code 8521 for the external 
popliteal nerve; Diagnostic Code 8522 for the 
musculocutaneous nerve; 8523 for the anterior tibial nerve; 
Diagnostic Code 8524 for the internal popliteal nerve 
(tibial); Diagnostic Code 8525 for the posterior tibial 
nerve; or under Diagnostic Code 8526 for the anterior crucial 
nerve.  Additionally, the maximum rating for the internal 
saphenous nerve is 10 percent.  See 38 C.F.R. § 4.124a.  
Further, the Board notes that the RO has rated the Veteran's 
peripheral neuropathy of the right lower extremity and left 
lower extremity under Diagnostic Code 8520 as the major 
involvement for any combined nerve injuries.  38 C.F.R. 
§ 4.124a.  Consequently, the Board points out that separate 
ratings under each of these Diagnostic Codes above would 
entail compensating the veteran twice for the same symptoms.  
See 38 C.F.R. § 4.14 (pertaining to pyramiding).  

As this is an initial rating case, consideration has been 
given to "staged ratings" (different percentage ratings for 
different periods of time, since the effective date of 
service connection, based on the facts found).  Fenderson, 
supra.  However, staged ratings are not indicated for the 
period since September 21, 2006, as the Board finds the 
Veteran's peripheral neuropathy of the right lower extremity 
and peripheral neuropathy of the left lower extremity have 
continuously been 40 percent disabling, respectively, for 
that period.  

Thus, for the period since September 21, 2006, a higher 
rating to 40 percent, and no more, is warranted for 
peripheral neuropathy of the right lower extremity and a 
higher rating to 40 percent, and no more, is warranted for 
peripheral neuropathy of the left lower extremity.  The Board 
has considered the benefit-of-the- doubt rule in making the 
current decision. 38 U.S.CA. § 5107(b).  

The Board has also considered whether the record raises the 
matter of extraschedular ratings under 38 C.F.R. § 
3.321(b)(1).  The evidence does not reflect, however, that 
the Veteran's peripheral neuropathy of the right and left 
lower extremities, alone, have caused marked interference 
with employment (i.e., beyond that already contemplated in 
the assigned ratings), or necessitated frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Based on the 
foregoing, the Board finds that referral for consideration of 
assignment of extra-schedular ratings is not warranted. 38 
C.F.R. § 3.3219(b)(1).  




ORDER

An initial higher rating than 10 percent for peripheral 
neuropathy of the right lower extremity for the period from 
March 29, 2004 to September 20, 2006, is denied.  

An initial higher rating of 40 percent is granted for 
peripheral neuropathy of the right lower extremity for the 
period since September 21, 2006, subject to the laws and 
regulations governing the disbursement of monetary benefits.  

An initial higher rating than 10 percent for peripheral 
neuropathy of the left lower extremity for the period from 
March 29, 2004 to September 20, 2006, is denied.  

An initial higher rating of 40 percent is granted for 
peripheral neuropathy of the left lower extremity for the 
period since September 21, 2006, subject to the laws and 
regulations governing the disbursement of monetary benefits.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


